Name: Commission Regulation (EEC) No 2198/83 of 25 July 1983 on arrangements for imports into the United Kingdom of certain textile products (category 15 B) originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 8 . 83 Official Journal of the European Communities No L 211 /13 COMMISSION REGULATION (EEC) No 2198/83 of 25 July 1983 on arrangements for imports into the United Kingdom of certain textile products (category 15 B) originating in Thailand Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Thailand before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of textile products of category 15 B specified in the Annex hereto and originating in Thai ­ land, have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, Thailand was notified on 4 July 1983 of a request for consulta ­ tions ; Whereas, pending a mutually satisfactory solution, the Commission has requested Thailand for a provisional period, three months from the date of notification of the request for consultations to limit exports to the United Kingdom of products of category 15 B to 50 000 pieces ; whereas, pending the outcome of the requested consultations, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question, exported from Thailand to the United Kingdom between 4 July 1983 and the date of entry into force of this Regulation, must be set off against the quantitative limit which has been introduced : HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in Thailand specified in the Annex hereto shall be subject to the provisional quan ­ titative limit set out therein until 3 October 1983 . Article 2 1 . Products as referred to in Article 1 , shipped from Thailand to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date. 2 . Imports of such products shipped from Thailand to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of such products, shipped from Thailand to the United Kingdom on or after 4 July 1983 and released for free circulation, shall be deducted from the quantitative limit laid down . This provisional limit shall not, however, prevent the importation of products covered by it but shipped from Thailand before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p . 106 . It shall apply until 3 October 1983 . No L 211 / 14 Official Journal of the European Communities 3 . 8 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1983) Description Third country MemberState Units Quantitative limit from 4 July to 3 October 1983 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man-made textile fibres Thailand UK ¢ 1 000 pieces 50